     Case 2:19-mj-00144-DUTY Document 7 Filed 06/17/19 Page 1 of 5 Page ID #:113



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    RYAN J. WATERS (Cal. Bar No. 268015)
     Special Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-4493
          Facsimile: (213) 894-0142
9         E-mail:    Ryan.Waters@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                            UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14
     IN THE MATTER OF SEIZURE OF             No. 2:19-MJ-144
15   APPLICATION, AFFIDAVIT, AND
     SEIZURE WARRANT 2:19-MJ-144             GOVERNMENT’S EX PARTE APPLICATION
16                                           FOR ORDER UNSEALING SEIZURE
                                             WARRANT AFFIDAVIT, APPLICATION AND
17                                           SEALING ORDER; DECLARATION OF RYAN
                                             J. WATERS
18

19

20
          Plaintiff United States of America, by and through Special
21
     Assistant United States Attorney Ryan J. Waters, hereby applies ex
22
     parte to the Court for an order unsealing the supporting affidavit,
23
     application, and sealing order for the seizure warrant issued in the
24
     above-captioned case.
25
     //
26
     //
27

28
     Case 2:19-mj-00144-DUTY Document 7 Filed 06/17/19 Page 2 of 5 Page ID #:114



1         The reasons supporting the ex parte application are set forth in
2    the accompanying Declaration of Ryan J. Waters.

3    Dated: June 17, 2019           Respectfully submitted,

4                                   NICOLA T. HANNA
                                    United States Attorney
5
                                    BRANDON D. FOX
6                                   Assistant United States Attorney
                                    Chief, Criminal Division
7

8                                         /s/ Ryan J. Waters
                                    RYAN J. WATERS
9                                   Special Assistant United States Attorney

10                                  Attorneys for Plaintiff
                                    UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-mj-00144-DUTY Document 7 Filed 06/17/19 Page 3 of 5 Page ID #:115



1                           DECLARATION OF RYAN J. WATERS
2

3         I, Ryan J. Waters, hereby declare:

4         1.     I am a Special Assistant United States Attorney in the

5    Central District of California.       I make this declaration in support

6    of the government’s ex parte application for an order unsealing all
7    supporting affidavits, applications, and sealing orders relating to

8    the following seizure warrants:

9              a. In the Matter of the Seizure of all funds up to
10               $12,945,969.77 on deposit in PayPal Inc., account number
11               1363478068926337206; all funds up to $353,400.15 on deposit
12               in PayPal Inc., account number 1171254696292774961; and all
13               funds up to $52,615.00 on deposit in PayPal Inc., account
14               number 1624332698454781813.
15               Case Number 2:19-MJ-144 filed on January 18, 2019.

16

17             b. In the Matter of the Seizure of all funds up to
18               $2,414,417.20 on deposit in JP Morgan Chase Bank, account
19               number 855196783 and all funds up to $600,000.00 on deposit
20               in JP Morgan Chase Bank, account number 3655817980.
21               Case Number 2:19-MJ-145 filed on January 18, 2019.

22

23             c. In the Matter of the Seizure of all funds up to
24               $4,904,532.78 on deposit in Wells Fargo Bank, account
25               number 1485027435 and all funds up to $250,000.00 on
26               deposit in Wells Fargo Bank, account number 7302029967.
27               Case Number 2:19-MJ-146 filed on January 18, 2019.

28
     Case 2:19-mj-00144-DUTY Document 7 Filed 06/17/19 Page 4 of 5 Page ID #:116



1         2.   On January 18, 2019, the Honorable Judge Frederick F. Mumm,

2    United States Magistrate Judge, signed the referenced warrants and

3    orders sealing the affidavits and applications until further order of

4    the Court.

5         3.    On June 6, 2019, a federal grand jury returned an

6    indictment arising from the investigation described in the

7    affidavits, in the matter of United States v. Argishti Khudaverdyan
8    and Alen Gharehbagloo, CR No. 19-339-SVW.        That indictment was filed
9    under seal and ordered to remain under seal until the arrest of any

10   defendants in that case.

11        4.    On June 10, 2019, pursuant to arrest warrants issued under

12   CR No. 19-339-SVW, federal agents arrested the two individuals

13   charged in that case.     Those two individuals made their initial

14   appearances on June 10, 2019.

15        5.    In order to comply with its discovery obligations in United
16   States v. Argishti Khudaverdyan and Alen Gharehbagloo, CR No. 19-339-
17   SVW, the government wishes to produce the seizure warrants,

18   supporting affidavits, applications and sealing orders to the

19   defendants.   However, under the terms of the Sealing Orders, the

20   supporting affidavits remain under seal.

21   //

22   //

23

24

25

26

27

28

                                            2
     Case 2:19-mj-00144-DUTY Document 7 Filed 06/17/19 Page 5 of 5 Page ID #:117



1    The government therefore requests that this Court unseal the

2    supporting affidavits, applications and sealing orders.

3         I declare under penalty of perjury that the foregoing is true

4    and correct.

5         Executed on June 17, 2019, at Los Angeles, California.

6

7                                                  /s/ Ryan J. Waters
                                                   RYAN J. WATERS
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
